UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

              -against-                      l 9-cr-32 3 ( JSR)

 JOHANSI LOPEZ,                              ORDER
 ANGEL CRISPIN,
 ANTONIO BATISTA,
 KEVIN BRITO,
 WANDY DOMINGUEZ,                                      USDCSDNY
                                                                              ==:iI
                                                                                  I
 AMAURYS HERNANDEZ,                                    DOCUMENT
 JERVIS CIRINO,
                                                     . ELECTRONICALLY FILED
              Defendants.                            I D()C #:
                                                     i lJ:\fT PT.ED:    ~
                                                                         -



JED S. RAKOFF, U.S.D.J.                         ,t
                                                ~




     In response to the Court's order of December 16,                 2019,      the

Court has     received a     seven page   single-spaced letter         from the

Government     that      strenuously,jopposes        the   Court's    interview

suggestion.    Al though the ardency of the Government's letter is
                  '•
perhaps more appropriate for lighting firewood on a cold winter

evening,    nonetheless,     the letter makes many good points and has

persuaded the Court that its suggested interview of confidential

sources would not be an appropriate exercise of its discretion.

The Court does,        however,   adopt the suggestion by the Government

that it be allowed until January 17, 2020 to review 29 randomly-

selected inactive CS folders that are maintained at the DEA New

York field office and report the results to the Court. Thereafter,

if defendants wish to file          any motion based on thei-q; claim of
selective    enforcement,      they   must    do     so    by   January   24.   The

Government's answer to any such motion must be filed by January

31,   and any    reply papers    from the defendants must be              filed by

February    5.   The   Court   intends   to   rule    on    any   such motion    by

February 14. Unless the motion is granted, trial will proceed, as

scheduled, beginning March 2, 2020.

      SO ORDERED.

Dated:      New York, NY

            January~' 2020                         JED S. RAKOFF, U.S.D.J.
